UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
LINWOOD GRAY,                             )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                  Case No. 14-cv-00937 (APM)
                                          )
HARRY STALEY, et al.,                     )
                                          )
      Defendants.                         )
_________________________________________ )

                          MEMORANDUM OPINION AND ORDER

       Before the court is Plaintiff Linwood Gray’s “Rule 60(b)(2) Motion Predicated on a Valid

Request for Judicial Notice 201(c)(2) That is Germane to the Pending Case” (“Rule 60(b)(2)

Motion”). Pl.’s Mot. for Relief from J., ECF No. 55 [hereinafter Pl.’s Mot.]. The court may

consider the motion, even though this matter is on appeal. See Hoai v. Vo, 935 F.2d 308, 312

(D.C. Cir. 1991) (stating that “the District Court may consider the 60(b) motion” simultaneously

with appellate review).

       Plaintiff’s Rule 60(b)(2) Motion is predicated on his recent discovery of evidence that,

according to him, negates the central premise of the court’s ruling that dismissed his action as

time-barred. Pl.’s Mot. at 1. That evidence, Plaintiff claims, is “the ‘best evidence’ pertaining to

the foreclosure of his formal residence”—the home that Defendants Harry Staley and Joann Staley

purportedly stole out from underneath him. See Mem. Op., ECF No. 32 [hereinafter Mem. Op.],

at 2. Obtained from “the archives of archaic documents,” the new evidence consists of property

records from Prince George’s County, Maryland, which purport to show that Defendants did not

make a profit on the sale of the home when the bank foreclosed on it in 1985. See Pl.’s Mot. at 1–
2. Instead, the property was sold at a loss. See id. at 15–17 (Exs. F, G-1, G-2). Plaintiff contrasts

this new evidence with the court’s decision dismissing the case, in which the court, based on the

allegations in Plaintiff’s Complaint, assumed that the foreclosure netted Defendants $50,000.

Mem. Op. at 2. Plaintiff characterizes the court’s reliance on the $50,000 sum as the “linchpin”

of its ruling. Pl.’s Mot. at 2. He claims that the “newly acquired Court Records purely repudiates

and invalidates [sic] the presumption of a $50,000 surplus, because there was no surplus.” Id.

Accordingly, Plaintiff submits, this error requires the court to grant relief from the judgment

against him. Id.

        Plaintiff’s argument is frivolous.      To prevail under Rule 60(b)(2), Plaintiff must

demonstrate:

                (1) the newly discovered evidence is of facts that existed at the time
                of trial or other dispositive proceeding; (2) the party seeking relief
                was justifiably ignorant of the evidence despite due diligence; (3)
                the evidence is admissible and is of such importance that it probably
                would have changed the outcome; and (4) the evidence is not merely
                cumulative or impeaching.

West v. Holder, 309 F.R.D. 54, 57 (D.D.C. 2015) (quoting Duckworth v. United States ex rel.

Locke, 808 F. Supp. 2d 210, 216 (D.D.C. 2011)). Plaintiff’s “newly” discovered evidence is not

“new” at all. The property records came into existence in 1985 and have been available publicly

since then. Plaintiff has not explained why he was unable to obtain and present the evidence

earlier. See id. at 57–58 (rejecting Rule 60(b)(2) motion where the “new” evidence were public

court records and the plaintiff did “not explain[] why he failed to present the evidence earlier”).

        Additionally, Plaintiff is simply wrong to say that Defendants’ alleged $50,000 profit on

the home foreclosure was the “crux” of the court’s decision. The court’s Memorandum Opinion

states, in relevant part:




                                                  2
               Plaintiff and Defendant Harry Staley were co-defendants in [a
               criminal] case, which seemingly involved the same piece of
               residential property at issue here. If the property at issue is the
               same—Gray says it is—then Gray would have been on inquiry
               notice of the property’s foreclosure sale in 1985, which occurred
               during the pendency of his and Staley’s criminal case and remained
               in active litigation until 1988. Plaintiff cannot now claim, nearly 30
               years after the sale, that he could not have learned through the
               exercise of reasonable diligence what happened to the subject
               property when the very same property was at issue in his criminal
               case. He easily could have asked his then-lawyer what had become
               of the property. Or he could have conducted a public records search,
               then or any time thereafter, which would have evidenced the
               property’s foreclosure and sale.

Mem. Op. at 11 (emphasis added) (citations omitted). As the above excerpt makes clear, the timing

of the foreclosure itself was the key event that triggered the limitations period, not the amount of

return. The “newly” discovered property records, therefore, would not have changed the court’s

decision. See West, 309 F.R.D. at 57.

       In light of the foregoing, Plaintiff’s Rule 60(b)(2) Motion is denied. This is a final,

appealable order.




Dated: April 4, 2017                                 Amit P. Mehta
                                                     United States District Judge




                                                 3